


110 HR 2417 IH: Montgomery GI Bill Second Chance Act

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2417
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Mr. Visclosky (for
			 himself, Mr. Van Hollen,
			 Mr. Burton of Indiana,
			 Ms. Matsui,
			 Mrs. Christensen,
			 Mr. Berman,
			 Mr. Fortuño,
			 Mr. Brady of Pennsylvania,
			 Mr. Bishop of Georgia,
			 Mr. Moore of Kansas,
			 Mr. Ruppersberger,
			 Mr. Honda,
			 Mr. Cleaver,
			 Mr. Platts,
			 Mr. Hobson,
			 Mr. McDermott,
			 Ms. Kilpatrick,
			 Ms. Carson,
			 Mr. Hinchey,
			 Mr. Towns,
			 Mr. Ryan of Ohio,
			 Ms. Woolsey,
			 Ms. Berkley,
			 Mrs. Boyda of Kansas,
			 Mr. Taylor,
			 Mr. Conyers,
			 Mr. Mitchell,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Carney,
			 Mr. Peterson of Minnesota,
			 Ms. DeLauro,
			 Ms. Schakowsky, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Veterans’ Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, and title 10,
		  United States Code, to provide for an opportunity for active duty personnel to
		  withdraw an election not to participate in the program of educational
		  assistance under the Montgomery GI Bill.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery GI Bill Second Chance Act
			 of 2007.
		2.Opportunity for
			 active duty personnel to withdraw an election not to participate in the
			 Montgomery GI Bill education program
			(a)In
			 generalChapter 30 of title 38, United States Code, is amended by
			 inserting after section 3018C the following new section:
				
					3018D.Opportunity
				for certain active-duty personnel to enroll
						(a)Opportunity To
				enroll(1)Notwithstanding any
				other provision of this chapter, during the month of October in any year,
				beginning with 2007, (hereinafter in this section referred to as the
				open season) a qualified individual (described in subsection
				(b)) may make an irrevocable election under this section to become entitled to
				basic educational assistance under this chapter.
							(2)The Secretary of each military
				department shall provide for procedures for a qualified individual to make an
				irrevocable election under this section in accordance with regulations
				prescribed by the Secretary of Defense for the purpose of carrying out this
				section or which the Secretary of Homeland Security shall provide for such
				purpose with respect to the Coast Guard when it is not operating as a service
				in the Navy.
							(b)Qualified
				individualA qualified individual referred to in subsection (a)
				is an individual who meets each of the following requirements:
							(1)The individual
				first became a member of the Armed Forces or first entered on active duty as a
				member of the Armed Forces before, on, or after July 1, 1985.
							(2)The individual has
				served on active duty without a break in service since the date the individual
				first became such a member or first entered on active duty as such a
				member.
							(3)The individual is
				serving on active duty during the open season of the year involved.
							(4)The individual,
				before applying for benefits under this section, has completed the requirements
				of a secondary school diploma (or equivalency certificate) or has successfully
				completed (or otherwise received academic credit for) the equivalent of 12
				semester hours in a program of education leading to a standard college
				degree.
							(5)The individual,
				when discharged or released from active duty, is discharged or released
				therefrom with an honorable discharge.
							(c)Enrollment
				fee(1)Subject to the
				succeeding provisions of this subsection, with respect to a qualified
				individual who makes an election under this section to become entitled to basic
				educational assistance under this chapter—
								(A)the basic pay of the qualified
				individual shall be reduced (in a manner determined by the Secretary concerned)
				until the total amount by which such basic pay is reduced is $1,200; and
								(B)to the extent that basic pay is not so
				reduced before the qualified individual’s discharge or release from active duty
				as specified in subsection (b)(5), at the election of the qualified
				individual—
									(i)the Secretary concerned shall
				collect from the qualified individual; or
									(ii)the Secretary concerned shall
				reduce the retired or retainer pay of the qualified individual by, an amount
				equal to the difference between $1,200 and the total amount of reductions under
				subparagraph (A), which shall be paid into the Treasury of the United States as
				miscellaneous receipts.
									(2)(A)The Secretary concerned
				shall provide for an 18-month period, beginning on the date the qualified
				individual makes an election under this section, for the qualified individual
				to pay that Secretary the amount due under paragraph (1).
								(B)Nothing in subparagraph (A) shall be
				construed as modifying the period of eligibility for and entitlement to basic
				educational assistance under this chapter applicable under section 3031 of this
				title.
								(d)LimitationWith
				respect to qualified individuals referred to in subsection (c)(1)(B), no amount
				of educational assistance allowance under this chapter shall be paid to the
				qualified individual until the earlier of the date on which—
							(1)the Secretary
				concerned collects the applicable amount under clause (i) of such subsection;
				or
							(2)the retired or
				retainer pay of the qualified individual is first reduced under clause (ii) of
				such subsection.
							(e)Notice
				requiredThe Secretary concerned, in conjunction with the
				Secretary of Defense, shall provide for notice of the opportunity under this
				section to elect to become entitled to basic educational assistance under this
				chapter.
						.
			(b)Conforming
			 amendments(1)Sections 3011(c)(1) and
			 3012(d)(1) of such title are each amended by striking Any
			 individual in the third sentence and inserting Subject to
			 section 3018D of this title, any individual.
				(2)Section 3015(f) of such title is
			 amended by striking or 3018C and inserting 3018C, or
			 3018D.
				(3)Section 3017(b)(1) of such title is
			 amended—
					(A)in subparagraph (A), by striking
			 or 3018C(e) and inserting 3018C(e), or
			 3018D(d);
					(B)in subparagraph (B), by inserting
			 or 3018D(d) after 3018C(e); or
					(C)in subparagraph (C), by striking
			 or 3018C(e) and inserting 3018C(e), or
			 3018D(d).
					(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3018C the following
			 new item:
				
					
						3018D. Opportunity for certain active-duty
				personnel to
				enroll.
					
					.
			
